Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-37 are directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites a remote concentration monitor system comprising “an encapsulated circuit powered by energy harvested from a body fluid”, which positively recites the human body, as the broadest reasonable interpretation of “a body fluid”, includes a location on the human body. Suggested language would be “an encapsulated circuit configured to be powered by energy harvested from a body fluid”.
Claim 2 recites a remote concentration monitor system comprising “the monitor is present inside a subject”, which positively recites the human body, as the broadest reasonable interpretation of “a subject”, includes a location on the human body. Suggested language would be “the monitor is configured to be present inside a subject”.
Claim 3 recites a remote concentration monitor system comprising “the external data recorder receives data from inside the subject”, which positively recites the human body, as the broadest reasonable interpretation of “the subject”, includes a location on the human body. Suggested language would be “the external data recorder is configured to receive data from inside the subject”.
Claim 27 recites a remote concentration monitor system comprising “monitor is fixed on a wall of a GI tract”, which positively recites the human body, as the broadest reasonable interpretation of “a wall of a GI tract”, includes a location on the human body. Suggested language would be “monitor is configured to be fixed on a wall of a GI tract”.
Claim 29 recites a remote concentration monitor system comprising “delivered through a GI tract”, which positively recites the human body, as the broadest reasonable interpretation of “a GI tract”, includes a location on the human body. Suggested language would be “configured to be delivered through a GI tract”.
Claim 30 recites a remote concentration monitor system comprising “… sutured on a tissue”, which positively recites the human body, as the broadest reasonable interpretation of “a tissue”, includes a location on the human body. Suggested language would be “configured to be sutured on a tissue”.
Claim 31 recites a remote concentration monitor system comprising “… attached onto a tissue”, which positively recites the human body, as the broadest reasonable interpretation of “a tissue”, includes a location on the human body. Suggested language would be “configured to be attached onto a tissue”.
	In view of the above, dependent claims 2-37 also fail to recite patent-eligible subject
matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electrodes”. There is insufficient antecedent basis for this limitation in the claim. The term “the electrodes” is not mentioned previous to this claim.
Claim 16 recites the limitation “the frequency”. There is insufficient antecedent basis for this limitation in the claim. The term “the frequency” is not mentioned previous to this claim.
Regarding claim 17, the phrase "like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation “the voltage”. There is insufficient antecedent basis for this limitation in the claim. The term “the voltage” is not mentioned previous to this claim.
The term “typical voltage” in claim 20 is a relative term which renders the claim indefinite. The term “typical voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “typical voltage” are not described so it is unclear what the voltage must be to meet the claim.

Claim 21 recites the limitation “the concentration”. There is insufficient antecedent basis for this limitation in the claim. The term “the concentration” is not mentioned previous to this claim.
Claim 27 recites the limitation “the natural peristalsis”. There is insufficient antecedent basis for this limitation in the claim. The term “the natural peristalsis” is not mentioned previous to this claim.
Claim 32 recites the limitation “the endoscopic hemostasis clip”. There is insufficient antecedent basis for this limitation in the claim. The term “the endoscopic hemostasis clip” is not mentioned previous to this claim. For examination purposes, the examiner has interpreted “the endoscopic hemostasis clip” to be “an endoscopic clip” referred to in claim 31.
Claims 34 and 35 recite the limitation “the remote concentration monitor of claim 1”.  The examiner suggests replacing “the remote concentration monitor of claim 1” with “the remote concentration monitor system of claim 1”.
Claims 36 and 37 recite the limitation “the external data recorder of claim 23”.  The examiner suggests replacing “the external data recorder of claim 23” with "the remote concentration monitor system of claim 23”.
Claims 2-37 are rejected by virtue of their dependence upon at least one rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 9, 13, and 29 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Dua (U.S. Patent Application Publication 20160380708A1).
Regarding claim 1, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] comprising one or more pairs of anodes and cathodes attached on a surface of the monitor [fig. 3A, elements 310 and 315; par. 11 and 57]; and an encapsulated circuit [fig. 3A, element 320] powered by energy harvested from a body fluid through the electrodes [par. 11 and 50-52]; and an external data recorder configured to receive data from the concentration monitor [par. 39].
Regarding claim 2, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the monitor is present inside a subject including, but not limited to, a mammal including, but not limited to, a human a pig, or a monkey [fig. 1, element 110; par. 38].
Regarding claim 3, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the external data recorder receives data from inside the subject [fig. 1, element 150; par. 38-39].
Regarding claim 4, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the electrodes are made from biocompatible materials that catalyze a redox reaction thereby generating a current once contacted with the body fluid [par. 50-51].
Regarding claim 9, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the electrodes are attached on the surface of the monitor and electrically connected with the encapsulated circuit [par. 11 and 50-52].
Regarding claim 13, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the encapsulated circuit has a capsule-like shape to facilitate passage of the encapsulated circuit through a gastrointestinal (GI) tract [fig. 1, element 110; par. 38].
Regarding claim 29, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] he untethered battery- free concentration monitor is delivered through a GI tract by oral administration [par. 38].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Altschul (U.S. Patent Application Publication 20150343144A1).
Regarding claim 5, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the electrodes are modified by immobilization of enzymes that catalyze an enzymatic reaction thereby generating a current.
However, Altschul teaches the electrodes are modified by immobilization of enzymes that catalyze an enzymatic reaction thereby generating a current [par. 142].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the electrodes are modified by immobilization of enzymes that catalyze an enzymatic reaction thereby generating a current, as taught by Altschul, since the modification would provide the predictable results of measuring an analyte.
Regarding claim 6, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the electrodes are colonized by bacteria that catalyze a specific analyte that generates a current.
However, Altschul teaches the electrodes are colonized by bacteria that catalyze a specific analyte that generates a current [par. 151].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the electrodes are colonized by bacteria that catalyze a specific analyte that generates a current, as taught by Altschul, since the modification would provide the predictable results of better measuring an analyte.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Kulkarni and Slaughter, “Application of Semipermeable Membranes in Glucose Biosensing,” Membranes (Basel), Dec. 2016, 6(4):55.
Regarding claim 7, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the electrodes are coated with a semipermeable membrane to facilitate an electron transfer.
However, Kulkarni and Slaughter teach the electrodes are coated with a semipermeable membrane to facilitate an electron transfer.
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the electrodes are coated with a semipermeable membrane to facilitate an electron transfer, as taught by Kulkarni and Slaughter, since the modification would provide the predictable results of allowing preferential passage of certain analytes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Lin (U.S. Patent Application Publication 20200157360A1).
Regarding claim 8, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the electrodes are coated with an anti-biofouling layer to protect the electrodes from being contaminated by debris in the body fluid.
However, Lin teaches the electrodes are coated with an anti-biofouling layer to protect the electrodes from being contaminated by debris in the body fluid [par. 143].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the electrodes are coated with an anti-biofouling layer to protect the electrodes from being contaminated by debris in the body fluid, as taught by Lin, since the modification would provide the predictable results of allowing analyte contact with the electrodes.

Claim 10, 14, 15, 17, 18, 20, 21, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Euliano (U.S. Patent Application Publication 20200143926A1).
Regarding claim 10, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the encapsulated circuit is sealed with at least one biocompatible material.
However, Euliano teaches the encapsulated circuit is sealed with at least one biocompatible material [par. 122].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the encapsulated circuit is sealed with at least one biocompatible material, as taught by Euliano, since the modification would provide the predictable results of allowing the device to be safely implanted.
Regarding claim 14, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] and an encapsulated circuit comprising a wireless communication module [fig. 5, element 540; par. 120]; 
Dua does not teach a concentration-adaptive energy harvest circuit; and a storage element selected from a capacitor and a supercapacitor.
However, Euliano teaches a concentration-adaptive energy harvest circuit [fig. 4, element 205; par. 71]; and a storage element selected from a capacitor and a supercapacitor [par. 63].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching a concentration-adaptive energy harvest circuit; and a storage element selected from a capacitor and a supercapacitor, as taught by Euliano, since the modification would provide the predictable results of converting electromagnetic energy into usable direct current voltage and allowing storage of energy, respectively.
Regarding claim 15, Dua further teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the wireless communication module is a radio frequency (RF) transmitter selected from an amplitude shifting keying (ASK) RF module and an on-off keying (OOK) RF module [par. 60].
Regarding claim 17, Dua  further teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the wireless communication module is a near field communication (NFC) module like a radiofrequency identifier (RFID) [par. 84].
Regarding claim 18, Dua further teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the wireless communication module is a wireless micro-computer unit (MCU) embedded with a RF transceiver [fig. 5, element 520; par. 39 and 120].
Regarding claim 20, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the concentration- adaptive energy harvest circuit regulates the voltage generated between the electrodes to a typical voltage to drive the wireless communication module.
However, Euliano teaches the concentration- adaptive energy harvest circuit regulates the voltage generated between the electrodes to a typical voltage to drive the wireless communication module [par. 71].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the concentration- adaptive energy harvest circuit regulates the voltage generated between the electrodes to a typical voltage to drive the wireless communication module, as taught by Euliano, since the modification would provide the predictable results of aiding in generating usable energy.
Regarding claim 21, Dua further teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the wireless communication module sends a signal of a frequency that encodes information of the concentration of at least one target analyte [par. 39, 121 and 123].
Regarding claim 35, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the external data recorder further comprises a dual band RF transceiver that uploads data to a medium via Bluetooth.
However, Euliano teaches the external data recorder further comprises a dual band RF transceiver that uploads data to a medium via Bluetooth [par. 157 and 187].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the external data recorder further comprises a dual band RF transceiver that uploads data to a medium via Bluetooth, as taught by Euliano, since the modification would provide the predictable results of easily uploading data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Euliano as applied to claim 10 above, and in further view of Pazart (U.S. Patent Application Publication 20130030263A1).
Regarding claim 11, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the biocompatible material is selected from the group consisting of polymethylsiloxane (PMS), polydimethylsiloxane (PDMS), polyalkoxysiloxane, and polyalkyl arylsiloxane
However, Pazart teaches the biocompatible material is selected from the group consisting of polymethylsiloxane (PMS), polydimethylsiloxane (PDMS), polyalkoxysiloxane, and polyalkyl arylsiloxane [par. 36].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Euliano, teaching the biocompatible material of the seal is selected from the group consisting of polymethylsiloxane (PMS), polydimethylsiloxane (PDMS), polyalkoxysiloxane, and polyalkyl arylsiloxane, as taught by Pazart, since the modification would provide the predictable results of providing a reliable sealant.

Claims 12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Duan (U.S. Patent Application Publication 20220022736A1).
Regarding claim 12, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the encapsulated circuit further comprises a micro-fluid channel to sample the body fluid.
However, Duan teaches the encapsulated circuit further comprises a micro-fluid channel to sample the body fluid [par. 72].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the encapsulated circuit further comprises a micro-fluid channel to sample the body fluid, as taught by Duan, since the modification would provide the predictable results of allowing the analyte concentration to be measured.
Regarding claim 34, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the encapsulated circuit further comprises a light emitter diode (LED) for photodynamic therapy.
However, Duan teaches the encapsulated circuit further comprises a light emitter diode (LED) for photodynamic therapy [par. 60; Examiner notes that the LED used in Duan is capable of being used in photodynamic therapy].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the encapsulated circuit further comprises a light emitter diode (LED) for photodynamic therapy, as taught by Duan, since the modification would provide the predictable results of promoting healing.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Euliano as applied to claim 15 above, and in further view of Gazdzinski (U.S. Patent Number 9913575B2).
Regarding claim 16, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the frequency transmitted by the RF transmitter is of a RF signal range within an industrial, a scientific, and a medical (ISM) band.
However, Gazdzinski teaches the frequency transmitted by the RF transmitter is of a RF signal range within an industrial, a scientific, and a medical (ISM) band [col. 32 lines: 31-32].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Euliano, teaching the frequency transmitted by the RF transmitter is of a RF signal range within an industrial, a scientific, and a medical (ISM) band, as taught by Gazdzinski, since the modification would provide the predictable results of allowing RF signal to be used for medical purposes.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Euliano as applied to claim 14 above, and in further view of Copty (U.S. Patent Application Publication 20170265803A1).
Regarding claim 19, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the wireless communication module is a magnetic field modulator comprising a coil inductor that generates a magnetic field when current passes through.
However, Copty teaches the wireless communication module is a magnetic field modulator comprising a coil inductor that generates a magnetic field when current passes through [par. 90].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the wireless communication module is a magnetic field modulator comprising a coil inductor that generates a magnetic field when current passes through, as taught by Copty, since the modification would provide the predictable results of allowing improving detection sensitivity.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Euliano as applied to claim 14 above, and in further view of Kim (U.S. Patent Application Publication 20210184712A1).
Regarding claim 22, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the wireless communication module further comprises an antenna selected from an on-board PCB antenna, a helical wire antenna, and a ceramic chip antenna.
However, Kim teaches the wireless communication module further comprises an antenna selected from an on-board PCB antenna, a helical wire antenna, and a ceramic chip antenna [par. 49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Euliano, teaching the wireless communication module further comprises an antenna selected from an on-board PCB antenna, a helical wire antenna, and a ceramic chip antenna, as taught by Kim, since the modification would provide the predictable results of allowing better receive signals.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Jones (U.S. Patent Application Publication 20180168490A1).
Regarding claim 23, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123] the external data recorder is portable and comprises a micro-controller [fig. 5, element 520], an antenna [par. 76], a storage medium [fig. 5, element 535], a battery [fig. 5, element 545] and a signal receiver [fig. 5, element 150]; [par. 120 and 128].
Dua does not teach the external data recorder comprises a screen.
However, Jones teaches the external data recorder comprises a screen [par. 110 and 1029]. 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the external data recorder comprises a screen, as taught by Jones, since the modification would provide the predictable results of allowing the user to easily read analyte concentration.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dua and Jones as applied to claim 23 above, and in further view of Lee (U.S. Patent Application Number 11241166B1).
Regarding claim 24, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the micro-controller decodes a frequency of a signal into data of a concentration of an analyte and stores the data in the storage medium.
However, Lee teaches the micro-controller decodes a frequency of a signal into data of a concentration of an analyte and stores the data in the storage medium [col. 21 lines 52-67 and col24 lines: 59-67, col 25 lines 1-23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Jones, teaching the micro-controller decodes a frequency of a signal into data of a concentration of an analyte and stores the data in the storage medium, as taught by Lee, since the modification would provide the predictable results of better determining analyte concentration.
Regarding claim 26, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the screen displays the data of the concentration of the analyte in real-time and shows a daily profile of the concentration of the analyte.
However, Jones teaches the screen displays the data of the concentration of the analyte in real-time and shows a daily profile of the concentration of the analyte [par. 110 and 1029].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, Jones, and Lee, teaching the screen displays the data of the concentration of the analyte in real-time and shows a daily profile of the concentration of the analyte, as taught by Jones, since the modification would provide the predictable results of allowing the user to easily read analyte concentration.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dua, Jones, and Lee as applied to claim 24 above, and in further view of Khait (U.S. Patent Application Publication 20130080119A1).
Regarding claim 25, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the storage medium is a SD card.
However, Khait teaches the storage medium is a SD card [par. 63].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, Jones, and Lee, teaching the storage medium is a SD card, as taught by Khait, since the modification would provide the predictable results of allowing storage in a portable device.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 2 above, and in further view of Gong (CN 101406410A).
Regarding claim 27, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the untethered battery- free concentration monitor is fixed on a wall of a gastrointestinal (GI) tract, guided through the GI tract by a magnetic field or the natural peristalsis of the GI tract.
However, Gong teaches the untethered battery- free concentration monitor is fixed on a wall of a gastrointestinal (GI) tract, guided through the GI tract by a magnetic field or the natural peristalsis of the GI tract [par. 16 and 30-33].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the untethered battery- free concentration monitor is fixed on a wall of a gastrointestinal (GI) tract, guided through the GI tract by a magnetic field or the natural peristalsis of the GI tract, as taught by Gong, since the modification would provide the predictable results of allowing the capsule to be easily moved through the GI.
Regarding claim 28, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach comprising a permanent magnet that is controlled by an external permanent magnet or an electromagnet system.
However, Gong teaches comprising a permanent magnet that is controlled by an external permanent magnet or an electromagnet system [par. 16 and 30-33].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching comprising a permanent magnet that is controlled by an external permanent magnet or an electromagnet system, as taught by Gong, since the modification would provide the predictable results of allowing the capsule to be easily moved through the GI.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Meron (U.S. Patent Application Publication 2002042562A1).
Regarding claim 30, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the untethered battery- free concentration monitor is sutured on a tissue of a GI tract by an endoscope.
However, Meron teaches the untethered battery- free concentration monitor is sutured on a tissue of a GI tract by an endoscope [par. 29-31].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the untethered battery- free concentration monitor is sutured on a tissue of a GI tract by an endoscope, as taught by Meron, since the modification would provide the predictable results of holding the capsule in place.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dua as applied to claim 1 above, and in further view of Voznesensky (U.S. Patent Application Publication 20140107726A1).
Regarding claim 31, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the untethered battery- free concentration monitor is attached onto a tissue of a GI tract by an endoscopic clip.
However, Voznesensky teaches the untethered battery- free concentration monitor is attached onto a tissue of a GI tract by an endoscopic clip [148].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the untethered battery- free concentration monitor is attached onto a tissue of a GI tract by an endoscopic clip, as taught by Voznesensky, since the modification would provide the predictable results of holding the capsule in place without the need of surgery.
Regarding claim 33, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the encapsulated circuit further comprises a pulse generator to apply electrical stimuli on a tissue of a GI.
However, Voznesensky teaches the encapsulated circuit further comprises a pulse generator to apply electrical stimuli on a tissue of a GI [10, 100, and 101].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua, teaching the encapsulated circuit further comprises a pulse generator to apply electrical stimuli on a tissue of a GI, as taught by Voznesensky, since the modification would provide the predictable results of promoting healing.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Voznesensky as applied to claim 31 above, and in further view of Schostek (U.S. Patent Application Publication 20080097182A1).
Regarding claim 32, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the untethered battery-free concentration monitor is inserted into a customized accessory connected with an endoscope to be deployed by the endoscopic hemostasis clip.
However, Schostek teaches the untethered battery-free concentration monitor is inserted into a customized accessory connected with an endoscope to be deployed by the endoscopic hemostasis clip [par. 17].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Voznesensky, teaching the untethered battery-free concentration monitor is inserted into a customized accessory connected with an endoscope to be deployed by the endoscopic hemostasis clip, as taught by Schostek, since the modification would provide the predictable results easily implanting the capsule.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Jones as applied to claim 23 above, and in further view of Sharma (U.S. Patent Application Publication 20210137412A1).
Regarding claim 36, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the battery supports the recorder to operate for more than one week.
However, Sharma teaches the battery supports the recorder to operate for more than one week [par. 60].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Jones, teaching the battery supports the recorder to operate for more than one week, as taught by Sharma, since the modification would provide the predictable results of allowing longer use of the device.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dua and Jones as applied to claim 23 above, and in further view of Euliano.
Regarding claim 37, Dua teaches a remote concentration monitor system comprising: an untethered battery-free concentration monitor [fig. 1; par. 55, 123].
Dua does not teach the battery is rechargeable by cable wire or wireless power transfer.
However, Euliano teaches the battery is rechargeable by cable wire or wireless power transfer [par. 159].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Dua and Jones, teaching the battery is rechargeable by cable wire or wireless power transfer, as taught by Euliano, since the modification would provide the predictable results of allowing the receiver to be reused.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Denison (2009/0082691) which teaches switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791